In a contested probate proceeding, the appeals are (1) from an order of the Surrogate’s Court, Nassau County, entered June 30, 1959, determining that the decedent died a resident of Nassau County and that the Surrogate’s Court, Nassau County, has jurisdiction of the proceeding to probate her last will and testament, and (2) from an order of said court, entered August 6, 1959, granting letters of temporary administration to respondent. Orders affirmed, with one bill of $10 costs and disbursements. No opinion. Nolan, P. J., Ughetta, Kleinfeld, Pette and Brennan, JJ., concur.